        Case 2:20-cv-02466-DMC Document 5 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERON KENNETH HOLSTON,                          No. 2:20-CV-02466-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    BROWN, et al.,
15                      Defendants.
16

17                 Plaintiff, a former prisoner proceeding pro se, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for leave to proceed

19   in forma pauperis. (ECF No. 4) Plaintiff has submitted a declaration that makes the showing

20   required by 28 U.S.C. § 1915(a). The request to proceed in forma pauperis is, therefore, granted.

21                 IT IS SO ORDERED.

22

23   Dated: December 28, 2020
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
